Name: Commission Implementing Decision (EU) 2017/478 of 16 March 2017 releasing certain Member States from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed and seed of oil and fibre plants respectively, and repealing Commission Decision 2010/680/EU (notified under document C(2017) 1662) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: European Union law;  plant product;  cultivation of agricultural land;  economic geography;  means of agricultural production
 Date Published: 2017-03-18

 18.3.2017 EN Official Journal of the European Union L 73/29 COMMISSION IMPLEMENTING DECISION (EU) 2017/478 of 16 March 2017 releasing certain Member States from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed and seed of oil and fibre plants respectively, and repealing Commission Decision 2010/680/EU (notified under document C(2017) 1662) (Only the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovakian, Slovenian, Spanish and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 23a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 23a thereof, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (3), and in particular Article 18a thereof, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (4), and in particular Article 20 thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (5), and in particular Article 30A thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (6), and in particular Article 49 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (7), and in particular Article 28 thereof, Having regard to the requests submitted by Bulgaria, Czech Republic, Denmark, Germany, Estonia, Hungary, Ireland, Spain, France, Cyprus, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland, Slovenia, Slovakia, Finland, Sweden and the United Kingdom, Whereas: (1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC set out certain provisions for the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed, and seed of oil and fibre plants respectively. Those Directives also provide that, subject to certain conditions, Member States may be wholly or partially released from the obligation to apply those Directives in respect of certain species or material. (2) Seed of certain species is not normally reproduced or marketed in all Member States. In addition, the growing of vines and the marketing of certain propagating material are of minimal economic importance in a number of Member States. Certain tree species are also not important for forestry purposes in some Member States. (3) On the basis of applications made by certain Member States, the Commission adopted Commission Decision 2010/680/EU (8) releasing those Member States wholly or partially from the obligation to apply the provisions of Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC, to the species and material in question. (4) Hungary, which was not an addressee of Decision 2010/680/EU, and Bulgaria, the Czech Republic, Germany, Estonia, Ireland, Latvia, Lithuania, Slovenia and the United Kingdom, which were addressees of that Decision, submitted updated applications to the Commission, requesting the release for new species. France has asked for the repeal of all releases it had been granted, while Cyprus, Latvia and the Netherlands asked for the repeal of the releases which they had been granted for certain species only. (5) It is therefore necessary to update and, where requested, withdraw the releases granted. (6) Furthermore, in the interest of transparency and simplification, Decision 2010/680/EU should be repealed and replaced by a new Implementing Decision. (7) In order for the responsible official bodies and the professional operators to have time to adapt to the new provisions, this Decision should apply from 1 January 2018. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 1. Each Member State set out in Part I of the Annex to this Decision shall be released from the obligation to apply Directive 66/401/EEC, with the exception of Article 14(1), to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . 2. Each Member State set out in Part II of the Annex to this Decision shall be released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1), to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . In the case of Latvia, the release from that obligation in respect of Zea mays shall apply also with the exception of Article 19(1) of that Directive. 3. Each Member State set out in Part III of the Annex to this Decision shall be released from the obligation to apply Directive 68/193/EEC, with the exception of Articles 12 and 12a, to the genus listed in the first column of the table. 4. Each Member State set out in Part IV of the Annex to this Decision shall be released from the obligation to apply Directive 1999/105/EC, with the exception of Article 17(1), to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . 5. Each Member State set out in Part V of the Annex to this Decision shall be released from the obligation to apply Directive 2002/54/EC, with the exception of Article 20, to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . 6. Each Member State set out in Part VI of the Annex to this Decision shall be released from the obligation to apply Directive 2002/55/EC, with the exception of Articles 16(1) and 34(1), to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . 7. Each Member State set out in Part VII of the Annex to this Decision shall be released from the obligation to apply Directive 2002/57/EC, with the exception of Article 17, to the species listed in that Part of the Annex and identified therein, in relation to that Member State, by the indication X . In the case of Malta, the release from that obligation in respect of sunflower shall apply also with the exception of Article 9(1) of that Directive. Article 2 Decision 2010/680/EU is repealed. Article 3 This Decision shall apply from 1 January 2018. Article 4 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Kingdom of Spain, the French Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 93, 17.4.1968, p. 15. (4) OJ L 11, 15.1.2000, p. 17. (5) OJ L 193, 20.7.2002, p. 12. (6) OJ L 193, 20.7.2002, p. 33. (7) OJ L 193, 20.7.2002, p. 74. (8) Commission Decision 2010/680/EU of 9 November 2010 releasing Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Slovenia, Slovakia, Finland, Sweden and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 1999/105/EC, 2002/54/EC, 2002/55/EC and 2002/57/EC on the marketing of fodder plant seed, cereal seed, material for the vegetative propagation of the vine, forest reproductive material, beet seed, vegetable seed and seed of oil and fibre plants respectively (OJ L 292, 10.11.2010, p. 57). ANNEX PART I Directive 66/401/EEC BG CZ DK DE EE IE ES LV LT HU MT PL SI SK UK Agrostis canina X Alopecurus pratensis X X X Arrhenatherum elatius X X Biserrula pelecinus X X X X X X X X X X Bromus catharticus X X X X X Bromus sitchensis X X X X X X Cynodon dactylon X X X X X X Dactylis glomerata X Festuca arundinacea X x Festulolium X Lathyrus cicera X X X X X X X X X Lolium x boucheanum X Medicago doliata X X X X X X X X X X Medicago italica X X X X X X X X X X Medicago littoralis X X X X X X X X X X Medicago murex X X X X X X X X X X Medicago polymorpha X X X X X X X X X X Medicago rugosa X X X X X X X X X X Medicago scutellata X X X X X X X X X X Medicago truncatula X X X X X X X X X X Ornithopus compressus X X X X X X X X X Ornithopus sativus X X X X X X X X X Phalaris aquatica X X X X X X X Phleum nodosum X Phleum pratense X Plantago lanceolata X X X X X X X X X Poa annua X X X Poa nemoralis X X Poa palustris X X Poa trivialis X Trisetum flavescens X X X X X Galega orientalis X X X Hedysarum coronarium X X X X X X X X Lotus corniculatus X X Lupinus albus X X Lupinus angustifolius X X Lupinus luteus X X Medicago lupulina X X X Medicago x varia X Onobrychis viciifolia X X Trifolium alexandrinum X X X X Trifolium fragiferum X X X X X X X X X Trifolium glanduliferum X X X X X X X X X X Trifolium hirtum X X X X X X X X X X Trifolium hybridum X Trifolium incarnatum X X X X Trifolium isthmocarpum X X X X X X X X X X Trifolium michelianum X X X X X X X X X X Trifolium repens X Trifolium resupinatum X X X X Trifolium squarrosum X X X X X X X X X Trifolium subterraneum X X X X X X X X X X Trifolium vesiculosum X X X X X X X X X X Trigonella foenum-graecum X X X X X X X Vicia benghalensis X X X X X X X X X X Vicia pannonica X X X X Vicia villosa X X Brassica napus X Phacelia tanacetifolia X X X Raphanus sativus X PART II Directive 66/402/EEC CZ DK DE EE IE LV LT MT NL PL UK Avena strigosa X X X Oryza sativa X X X X X X X X X X X Phalaris canariensis X X X X X Sorghum bicolor X X X X X X Sorghum sudanense X X X X X X X Sorghum bicolor x Sorghum sudanense X X X X X X Triticum spelta X X Zea mays X PART III Directive 68/193/EEC DK EE IE LV LT NL PL FI SE UK Vitis X X X X X X X X X X PART IV Directive 1999/105/EC DK EE LT MT SI Abies alba X X X Abies cephalonica X X X X Abies grandis X X X Abies pinsapo X X X X X Acer platanoides X Acer pseudoplatanus X X X Alnus glutinosa X Alnus incana X Betula pendula X Betula pubescens X Carpinus betulus X X Castanea sativa X X X Cedrus atlantica X X X X X Cedrus libani X X X X X Fagus sylvatica X X Fraxinus angustifolia X X X Fraxinus excelsior X Larix decidua X Larix x eurolepis X Larix kaempferi X Larix sibirica X X X X Picea abies X Picea sitchensis X X X X Pinus brutia X X X X Pinus canariensis X X X X Pinus cembra X X X X Pinus contorta X X X Pinus halepensis X X X Pinus leucodermis X X X X X Pinus nigra X X Pinus pinaster X X X Pinus pinea X X X Pinus radiata X X X X Prunus avium X Pseudotsuga menziesii X Quercus cerris X X X Quercis ilex X X X Quercus petraea X X Quercus pubescens X X X X Quercus rubra X Quercus suber X X X Robinia pseudoacacia X Tilia cordata X Tilia platyphyllos X X PART V Directive 2002/54/EC CY MT Beta vulgaris X X PART VI Directive 2002/55/EC IE UK Allium cepa  aggregatum group X Allium fistulosum X Allium sativum X Allium schoenoprasum X Anthriscus cerefolium X X Asparagus officinalis X Beta vulgaris X Capsicum annuum X Cichorium intybus X Citrullus lanatus X X Cucurbita maxima X Cynara cardunculus X X Foeniculum vulgare X Rheum rhabarbarum X Scorzonera hispanica X X Solanum melongena X Valerianella locusta X X PART VII Directive 2002/57/EC CZ DK DE EE IE CY LV LT MT NL PL UK Arachis hypogea X X X X X X X X X X X Brassica rapa X Brassica juncea X X X Brassica napus X Brassica nigra X X X X X Cannabis sativa X X Carthamus tinctorius X X X X X X X X Carum carvii X X X X Gossypium spp. X X X X X X X X X X X Helianthus annuus X X X X X Linum usitatissimum X Papaver somniferum X X X X Sinapis alba X X Glycine max X X X